Exhibit 10.1

AMENDMENT NO. 7

TO

REVOLVING CREDIT AND SECURITY AGREEMENT

THIS AMENDMENT NO. 7 (this “Amendment”) is entered into as of December 23, 2014,
by and among HUTCHINSON TECHNOLOGY INCORPORATED, a corporation organized under
the laws of the State of Minnesota (“HTI”) (HTI and each other Person who
becomes a Borrower under the Loan Agreement referred to below, each a
“Borrower,” and collectively “Borrowers”), the financial institutions set forth
on the signature pages hereto (each a “Lender” and collectively, “Lenders”) and
PNC Bank, National Association as agent for Lenders (in such capacity, “Agent”).

BACKGROUND

Borrowers, Agent and Lenders are parties to a Revolving Credit and Security
Agreement dated as of September 16, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Agent and Lenders provide Borrowers with certain financial accommodations.

Borrowers have requested that Agent and Lenders (i) advance a term loan in the
amount of $15,000,000 and (ii) agree to certain amendments to the Loan Agreement
in connection therewith, and Agent and Lenders are willing to do so on the terms
and conditions hereafter set forth.

NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by Agent and
Lenders, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Definitions. All capitalized terms not otherwise defined herein shall have
the meanings given to them in the Loan Agreement.

2. Amendment to Loan Agreement. Subject to satisfaction of the conditions
precedent set forth in Section 3 below, the Loan Agreement is hereby amended as
follows:

(a) Section 1.2 of the Loan Agreement is hereby amended by adding the following
defined terms in their appropriate alphabetical order:

“Amendment No. 7 Effective Date” shall mean December 23, 2014.

“Contract Rate” shall mean, as applicable, the Revolving Interest Rate or the
Term Loan Rate.

“Term Loan” shall have the meaning set forth in Section 2.22 hereof.



--------------------------------------------------------------------------------

“Term Loan Rate” shall mean (a) with respect to Term Loans that are Domestic
Rate Loans, an interest rate per annum equal to the sum of two and a half
percent (2.50%) plus the Alternate Base Rate and (b) with respect to Term Loans
that are Eurodollar Rate Loans, the sum of three and a half percent (3.50%) plus
the greater of (i) the Eurodollar Rate and (ii) one percent (1.00%).

“Term Note” shall have the meaning set forth in Section 2.22 hereof.

(b) Section 1.2 of the Loan Agreement is hereby further amended by amending and
restating the following defined terms in their entirety as follows:

“Advances” shall mean and include the Revolving Advances, Letters of Credit, as
well as the Term Loan.

“Note” shall mean collectively, the Term Note and the Revolving Credit Note.

“Revolving Advances” shall mean Advances made other than Letters of Credit and
the Term Loan.

(c) The definition of “Senior Debt Payments” appearing in Section 1.2 of the
Loan Agreement is hereby amended by deleting the period immediately after clause
(d) thereof and inserting the following text:

“, plus (e) scheduled principal payments on the Term Loan.”

(d) The definition of “Undrawn Availability” appearing in Section 1.2 of the
Loan Agreement is hereby amended by inserting “(other than the Term Loan)”
immediately after the text “Advances”.

(e) Section 2.5(a) of the Loan Agreement is hereby amended and restated in its
entirety to provide as follows:

“(a) The Revolving Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided. The Term Loan shall
be due and payable as provided in Section 2.22 hereof and in the Term Note,
subject to mandatory prepayments as herein provided.”

(f) Section 2.6 of the Loan Agreement is hereby amended by deleting the
references to “Advances” and inserting “Revolving Advances” in lieu thereof.

(g) Section 2.19 of the Loan Agreement is hereby amended by amending and
restating clauses (a) and (b) thereof in their entirety as follows:

“(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders. The Term Loan shall be advanced
according to the applicable Commitment Percentages of Lenders.

 

2



--------------------------------------------------------------------------------

(b) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders. Each payment (including each prepayment) by any Borrower on account
of the principal of and interest on the Term Note, shall be applied to that
portion of the Term Loan evidenced by the Term Note pro rata according to the
Commitment Percentages of Lenders. Except as expressly provided herein, all
payments (including prepayments) to be made by any Borrower on account of
principal, interest and fees shall be made without set off or counterclaim and
shall be made to Agent on behalf of the Lenders to the Payment Office, in each
case on or prior to 1:00 P.M., New York time, in Dollars and in immediately
available funds.”

(h) Section 2.19(c)(ii) and (iii) of the Loan Agreement are each hereby amended
by deleting the reference to “Advances” and inserting “Revolving Advances” in
lieu thereof.

(i) Section 2.19(e) of the Loan Agreement is hereby amended by deleting the
reference to “Revolving Advances” and inserting “Advances” in lieu thereof.

(j) Section 2.20(a) is hereby amended by inserting the following sentence at the
end thereof:

“Borrowers shall not use the proceeds of any Revolving Advance to prepay the
Term Loan.”

(k) Article II is amending by inserting the following new Sections 2.22 and 2.23
immediately after the existing Section 2.21:

“2.22 Term Loan. Subject to the terms and conditions of this Agreement, each
Lender, severally and not jointly, will make a term loan (the “Term Loan”) to
Borrowers in the sum equal to such Lender’s Commitment Percentage of
$15,000,000. The Term Loan shall be advanced on the Amendment No. 7 Effective
Date and shall be, with respect to principal, payable, subject to acceleration
upon the occurrence and during the continuance of an Event of Default under this
Agreement or early termination of this Agreement pursuant to the terms hereof,
in quarterly installments each in the amount of $750,000 on the first day of
each calendar quarter commencing on April 1, 2015, with a final installment
comprised of all principal not sooner paid on the Term Loan being payable on the
last day of the Term. The Term Loan shall be evidenced by one or more secured
promissory notes (collectively, the “Term Note”) in substantially the form
attached hereto as Exhibit 2.22. The Term Loan

 

3



--------------------------------------------------------------------------------

may consist of Domestic Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as Borrowing Agent may request. In the event that Borrowers desire to
obtain or extend a Eurodollar Rate Loan or to convert a Domestic Rate Loan to a
Eurodollar Rate Loan, Borrowing Agent shall comply with the notification
requirements set forth in Sections 2.2(b) and (d) and the provisions of Sections
2.2(b) through (g) shall apply.

2.23 Mandatory Prepayment. When any Borrower sells or otherwise disposes of any
Collateral after the Amendment No. 7 Effective Date, other than any sale or
other disposition of Collateral permitted by clauses (ii) through (x) of
Section 7.1(c) hereof, Borrowers shall repay the Advances in an amount equal to
the net cash proceeds of such sale (i.e., gross cash proceeds less the
reasonable costs of such sale or other disposition, any taxes paid or payable by
any Borrower as a result of such sale or other disposition, any Indebtedness or
other obligation secured by the Collateral subject to such sale or other
disposition which is repaid in connection with such sale or other disposition,
and reserves for contingent obligations such as purchase price adjustments and
indemnification obligations required by the terms of the related purchase
agreement), such repayments to be made promptly but in no event more than one
(1) Business Day following receipt of such net cash proceeds, and until the date
of payment, such net cash proceeds shall be held in trust for Agent.
Notwithstanding the foregoing, so long as no Default or Event of Default then
exists, no prepayment of any Advances shall be required by this Section 2.23
with the net cash proceeds of any sale or other disposition of Collateral if a
Borrower has notified the Agent promptly but in no event more than one
(1) Business Day following receipt of such net cash proceeds that it intends to
use such net cash proceeds within 360 days of such sale or other disposition to
make Capital Expenditures for or in respect of fixed assets or improvements,
replacements, substitutions or additions to fixed assets that are or will become
part of the Collateral. Promptly after the end of such 360-day period, the
Borrowers shall notify the Agent whether the Borrowers have used such net cash
proceeds for such purposes and, to the extent such net cash proceeds have not
been so used, shall repay the Advances in an amount equal to the net cash
proceeds not so used. The foregoing shall not be deemed to be implied consent to
any such sale otherwise prohibited by the terms and conditions hereof.
Repayments pursuant to this Section 2.23 shall be applied (i) first, to the
outstanding principal installments of the Term Loan on a pro rata basis
(allocated among Eurodollar Rate Loans and Domestic Rate Loans as determined by
the Borrowers) and (ii) second to the remaining Advances (allocated among
Eurodollar Rate Loans and Domestic Rate Loans as determined by the Borrowers),
subject to Borrowers’ ability to re-borrow Revolving Advances in accordance with
the terms hereof.”

 

4



--------------------------------------------------------------------------------

(l) Section 3.1 of the Loan Agreement is hereby amended and restated in its
entirety to provide as follows:

“3.1. Interest. Interest on Advances shall be payable in arrears on the first
day of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period or, for Eurodollar
Rate Loans with an Interest Period in excess of three months, at the earlier of
(a) each three months from the commencement of such Interest Period or (b) the
end of the Interest Period. Interest charges shall be computed on the actual
principal amount of Advances outstanding during the month at a rate per annum
equal to (i) with respect to Revolving Advances, the applicable Revolving
Interest Rate and (ii) with respect to the Term Loan, the applicable Term Loan
Rate. Whenever, subsequent to the date of this Agreement, the Alternate Base
Rate is increased or decreased, the applicable Contract Rate for Domestic Rate
Loans shall be similarly changed without notice or demand of any kind by an
amount equal to the amount of such change in the Alternate Base Rate during the
time such change or changes remain in effect. The Eurodollar Rate shall be
adjusted with respect to Eurodollar Rate Loans without notice or demand of any
kind on the effective date of any change in the Reserve Percentage as of such
effective date. Upon and after the occurrence of an Event of Default, and during
the continuation thereof, at the option of Agent or at the direction of Required
Lenders, (i) the Obligations other than Eurodollar Rate Loans shall bear
interest at the Revolving Interest Rate for Domestic Rate Loans plus two
(2%) percent per annum and (ii) each Eurodollar Rate Loan shall bear interest at
the applicable Contract Interest Rate for such Eurodollar Rate Loan plus two
(2%) percent per annum (as applicable, the “Default Rate”).”

(m) Section 3.5 of the Loan Agreement is hereby amended by deleting the
reference to “Revolving Interest Rate” and inserting “applicable Contract Rate”
in lieu thereof.

(n) The first sentence of Section 9.2 of the Loan Agreement is hereby amended by
deleting the period at the end thereof and inserting the following language:

“and (iii) concurrently with the delivery of the quarterly financial statements
as required under Section 9.8 hereof, a schedule summarizing all appraised
equipment, including the value of such equipment, that was disposed of during
the previous fiscal quarter as permitted under clauses (v), (ix) and (x) of
Section 7.1(c) hereof.”

(o) The fourth paragraph of Section 16.2(b) of the Loan Agreement is hereby
amended by deleting the reference to “Advances” and inserting “Revolving
Advances” in lieu thereof.

(p) Paragraphs (c) and (d) of Section 16.3 of the Loan Agreement are hereby
amended by adding the text “and/or Term Loans” immediately after the text
“Revolving Advances” as such text appears throughout such paragraphs.

 

5



--------------------------------------------------------------------------------

(q) The Exhibits to the Loan Agreement are hereby amended by adding Exhibit A
attached hereto as Exhibit 2.22.

3. Conditions of Effectiveness. This Amendment shall become effective upon
satisfaction of the following conditions precedent. Agent shall have received:

(a) a copy of this Amendment executed by Borrowers, Agent and Lenders

(b) a copy of the Term Note, dated as of the date hereof, executed by Borrowers;

(c) resolutions in form and substance reasonably satisfactory to Agent, of the
board of directors (or other equivalent governing body, member or partner) of
each Borrower authorizing the execution, delivery and performance of this
Amendment and the Term Note.

(d) an opinion of counsel to Borrowers in form and substance reasonably
satisfactory to Agent

(e) an amendment fee of $300,000 which shall be charged by Agent to Borrowers’
Account.

4. Representations and Warranties. Each Borrower hereby represents and warrants
as follows:

(a) This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of Borrowers and are enforceable against Borrowers
in accordance with their respective terms (except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally or general principals of equity).

(b) Upon the effectiveness of this Amendment, each Borrower hereby reaffirms all
covenants, representations and warranties made in the Loan Agreement to the
extent the same are not amended hereby and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Amendment.

(c) The execution, delivery and performance of this Amendment and all other
documents in connection therewith has been duly authorized by all necessary
corporate action on the part of the Borrowers, and do not contravene, violate or
cause the breach of any agreement, judgment, order, law or regulation applicable
to any Borrower.

(d) Upon the effectiveness of this Amendment, no Event of Default or Default has
occurred and is continuing.

(e) No Borrower has any defense, counterclaim or offset with respect to the Loan
Agreement.

5. Representation by Agent. Agent hereby represents that, as of the date hereof,
PNC Bank, National Association is the only Lender party to the Loan Agreement.

 

6



--------------------------------------------------------------------------------

6. Effect on the Loan Agreement.

(a) Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

(b) Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

(c) Except as otherwise expressly contemplated hereby, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Agent or Lenders, nor constitute a waiver of any provision of
the Loan Agreement, or any other documents, instruments or agreements executed
and/or delivered under or in connection therewith.

(d) This Amendment shall be an Other Document for all purposes under the Loan
Agreement.

7. Release. The Borrowers hereby acknowledge and agree that: (a) to their
knowledge neither they nor any of their Subsidiaries have any claim or cause of
action against Agent or any Lender (or any of Agent’s or any Lender’s
Affiliates, officers, directors, employees, attorneys, consultants or agents)
under the Loan Agreement or the Other Documents and (b) to their knowledge Agent
and each Lender have heretofore properly performed and satisfied in a timely
manner all of their respective obligations to the Borrowers under the Loan
Agreement and the Other Documents. Notwithstanding the foregoing, Agent and each
Lender wish (and the Borrowers agree) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of Agent’s or such Lender’s rights, interests, security
and/or remedies under the Loan Agreement and the Other Documents. Accordingly,
for and in consideration of the agreements contained in this Agreement and other
good and valuable consideration, the Borrowers (for themselves and their
respective Subsidiaries and the successors, assigns, heirs and representatives
of each of the foregoing) (each a “Releasor” and collectively, the “Releasors”)
do hereby fully, finally, unconditionally and irrevocably release and forever
discharge Agent, each Lender and each of their respective Affiliates, officers,
directors, employees, attorneys, consultants and agents (each a “Released Party”
and collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent of fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done, except for a Released Party’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction, prior to the date hereof arising out of, connected with or related
in any way to the Loan Agreement or any Other Document, or any act, event or
transaction related or attendant thereto, or Agent’s or any Lender’s agreements
contained therein, or the possession, use, operation or control in connection
therewith of any of the assets of the Borrowers, or the making of any advance
thereunder, or the management of such advance or the Collateral.

 

7



--------------------------------------------------------------------------------

8. Governing Law. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns and shall be
governed by and construed in accordance with the laws of the State of New York.

9. Costs and Expenses. Borrowers hereby agree to pay the Agent, on demand, all
reasonable costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by Agent in connection with this Agreement and any
instruments or documents contemplated hereunder.

10. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

11. Counterparts; Electronic Transmission. This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission or other
electronic transmission (including transmission of a PDF file) shall be deemed
to be an original signature hereto.

[Signature page follows this page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.

 

HUTCHINSON TECHNOLOGY INCORPORATED By:  

/s/ David P. Radloff

Name:   David P. Radloff Title:   Vice President and   Chief Financial Officer

PNC BANK, NATIONAL ASSOCIATION, as

Agent and Lender

By:  

/s/ Robert Anchundia

Name:   Robert Anchundia Title:   Senior Vice President

Signature Page to Amendment No. 7 to Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

Exhibit A

Exhibit 2.22—Form of Term Note

(To be attached.)

 

Exhibit A



--------------------------------------------------------------------------------

TERM NOTE

 

$15,000,000    New York, New York    December 23, 2014

This Term Note (this “Note”) is executed and delivered under and pursuant to the
terms of that certain Revolving Credit and Security Agreement dated as of
September 16, 2011 (as amended, modified, supplemented or restated from time to
time, the “Loan Agreement”) by and among Hutchinson Technology Incorporated, a
Minnesota corporation (“Borrower”), PNC Bank, National Association (“PNC”), the
various other financial institutions named therein or which hereafter become a
party thereto (together with PNC, collectively, the “Lenders”) and PNC, as agent
for the Lenders (PNC, in such capacity, “Agent”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the Loan
Agreement.

FOR VALUE RECEIVED, Borrower promises to pay to the order of Agent, for its
benefit and for the ratable benefit of the Lenders, at Agent’s offices located
at 340 Madison Avenue, New York, NY 10173, or at such other place as the holder
hereof may from time to time designate to Borrowing Agent in writing:

(i) the principal sum of FIFTEEN MILLION AND 00/100 DOLLARS ($15,000,000),
payable in accordance with the provisions of the Loan Agreement, subject to
acceleration upon the occurrence and during the continuance of an Event of
Default under the Loan Agreement, or earlier termination of the Loan Agreement
pursuant to the terms thereof; and

(ii) interest on the principal amount of this Note from time to time
outstanding, payable at the applicable Term Loan Rate in accordance with the
provisions of the Loan Agreement. Upon and after the occurrence of an Event of
Default, and during the continuation thereof, at the option of the Agent or at
the direction of Required Lenders, interest shall be payable at the applicable
Default Rate. In no event, however, shall interest hereunder exceed the maximum
interest rate permitted by law.

This Note is the Term Note referred to in the Loan Agreement and is secured,
inter alia, by the liens granted pursuant to the Loan Agreement and the Other
Documents, is entitled to the benefits of the Loan Agreement and the Other
Documents, and is subject to all of the agreements, terms and conditions therein
contained.

This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.

If an Event of Default under Section 10.7 of the Loan Agreement shall occur,
then this Note shall immediately become due and payable, without notice,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof. If any other Event
of Default shall occur under the Loan Agreement or any of the Other Documents
which is not cured within any applicable grace period or waived, then this Note
may, as provided in the Loan Agreement, be declared to be immediately due and
payable, without notice, together with reasonable attorneys’ fees, if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.

This Note shall be governed by and construed in accordance with the laws of the
State of New York.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Borrower expressly waives any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Loan Agreement.

 

HUTCHINSON TECHNOLOGY INCORPORATED By:  

 

Name:   Title:  

 

STATE OF                               )        : ss.:   
COUNTY OF                           )     

On the              day of                     , 2014, before me personally came
                    , to me known, who being by me duly sworn, did depose and
say that s/he is the                      of Hutchinson Technology Incorporated,
the corporation described in and which executed the foregoing instrument; and
that s/he was authorized to sign her/his name thereto by order of the board of
directors of said corporation.

 

 

Notary Public